95 N.Y.2d 946 (2000)
___ N.E.2d ___
___ N.Y.S.2d ___
THE PEOPLE OF THE STATE OF NEW YORK, Appellant,
v.
FRANK GARCIA, Respondent.
Court of Appeals of the State of New York.
Argued November 15, 2000.
Decided December 19, 2000.
Robert M. Morgenthau, District Attorney of New York County, New York City (Karen Heiss Eisen of counsel), for appellant.
*947 Legal Aid Society, New York City (Nancy E. Little and M. Sue Wycoff of counsel), for respondent.
Before: Chief Judge KAYE and Judges SMITH, LEVINE, CIPARICK, WESLEY and ROSENBLATT concur.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be affirmed.
[1] Defendant "unquestionably apprised" the trial court of his wish to have his girlfriend and uncle attend his trial (see, People v Nieves, 90 NY2d 426, 431, n). Thus, defendant adequately preserved his partial closure argument for purposes of appellate review.
[2] On the merits, although the trial court may have been justified in excluding the general public from the courtroom during the officers' testimony (see, People v Ramos, 90 NY2d 490, 498), on this record, it was error to exclude defendant's girlfriend and uncle. At the Hinton hearings, the officers failed to address how their safety interest might be compromised by testifying in front of defendant's girlfriend or uncle. Indeed, the officers "never even mentioned" any of defendant's friends and family (see, People v Nieves, 90 NY2d, supra, at 430).
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed in a memorandum.